      Case 3:12-cr-08177-GMS Document 120 Filed 11/17/20 Page 1 of 3



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                        No. CR-12-08177-001-PCT-GMS
 8                  Plaintiff,                        ORDER
 9   v.
10   Wilson Tapaha,
11                  Defendant.
12
13
14          Pending before the Court is Defendant Wilson Tapaha’s Amended Motion for

15   Compassionate Release, (Doc. 115), and the Government’s Motion to Seal Exhibit to
16   United States’ Response to Defendant’s Amended Motion for Compassionate Release,

17   filed under seal, (Doc. 117). For the following reasons, Defendant’s Amended Motion for
18   Compassionate Release is denied and the Government’s Motion to Seal is granted.

19                                      BACKGROUND

20          On January 22, 2014, Defendant pled guilty to one count of abusive sexual contact.
21   Defendant received a fifteen-year sentence on July 28, 2014. Defendant is currently
22   incarcerated at Englewood Federal Correctional Institution in Colorado with a projected

23   release date of April 30, 2027.

24          On June 22, 2020, Defendant filed a Motion for Compassionate Release, and after

25   retaining counsel, filed an Amended Motion on August 31, 2020. Additionally, the

26   Government filed a Motion to Seal in connection with its response to Defendant’s Motion.
27   ///
28
      Case 3:12-cr-08177-GMS Document 120 Filed 11/17/20 Page 2 of 3



 1                                          DISCUSSION
 2      I.       Motion to Seal
 3            The Government moves for this Court to seal the exhibit attached to the
 4   Government’s response to Defendant’s Motion. As there is good cause appearing, the
 5   Court grants the Government’s unopposed Motion.
 6      II.      Motion for Compassionate Release
 7               a. Legal Standard
 8            Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
 9   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
10   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
11   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
12   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
13
              (A) the court, upon motion of the Director of the Bureau of Prisons [BOP],
14            or upon motion of the defendant after the defendant has fully exhausted all
              administrative rights to appeal a failure of the [BOP] to bring a motion on
15
              the defendant’s behalf or the lapse of 30 days from the receipt of such a
16            request by the warden of the defendant's facility, whichever is earlier, may
              reduce the term of imprisonment . . . after considering the factors set forth
17            in section 3553(a) to the extent that they are applicable, if it finds that –
18
              (i) extraordinary and compelling reasons warrant such a reduction . . . and
19            that such a reduction is consistent with applicable policy statements issued
20            by the Sentencing Commission.
21   18 U.S.C. § 3582(c).

22               b. Analysis

23            As it is dispositive of Defendant’s Motion, the Court addresses only whether

24   Defendant poses a danger to the community. In addition to showing extraordinary and

25   compelling reasons for release, Defendant must show he “is not a danger to the safety of

26   any other person or the community, as provided under [18 U.S.C. § 3142(g)].” 18 U.S.C.

27   § 3582(c)(1)(A)(ii). In making this determination, courts should consider “(1) the nature

28   and circumstances of the offense charged . . .; (2) the weight of the evidence against the



                                                  -2-
      Case 3:12-cr-08177-GMS Document 120 Filed 11/17/20 Page 3 of 3



 1   person; (3) the history and characteristics of the person . . .; and (4) the nature and
 2   seriousness of the danger to any person or the community that would be posed by the
 3   person’s release.” 18 U.S.C. § 3142(g).
 4          Regardless of whether Defendant’s pre-existing conditions, combined with the
 5   COVID-19 pandemic, are extraordinary and compelling reasons for release, Defendant has
 6   failed to demonstrate he would not pose a danger to any person or the community if
 7   released. Defendant was charged with sexually abusing several of his step-grandchildren
 8   over the course of several years. In light of the seriousness and nature of these offenses,
 9   and the fact that Defendant has served less than half of his sentence, Defendant’s
10   participation in counseling is not enough to show he is no longer a threat to public safety.
11   See, e.g., United States v. McCloud, No. 2:08-cr-00022, 2020 WL 3066618, at *6 (D.N.D.
12   June 9, 2020) (denying compassionate release for an inmate suffering from several
13   underlying conditions due to his sentence for abusive sexual conduct). Accordingly,
14   Defendant’s Motion is denied.
15                                        CONCLUSION
16          For the reasons set forth above, Defendant’s Motion is denied because he poses a
17   danger to the community.
18          IT IS THEREFORE ORDERED that Defendant’s Amended Motion for
19   Compassionate Release (Doc. 115) is DENIED.
20          IT IS FURTHER ORDERED that the Government’s Motion to Seal Exhibit to
21   United States’ Response to Defendant’s Amended Motion for Compassionate Release,
22   filed under seal, (Doc. 117) is GRANTED. The Clerk of Court is directed to file under
23   seal lodged Doc. 118.
24          Dated this 17th day of November, 2020.
25
26
27
28


                                                -3-
